Exhibit 10.3

ANNALY CAPITAL MANAGEMENT, INC.

RSU Award Agreement

THIS RSU AWARD AGREEMENT (this “Agreement”), dated as of «Grant_Month»
«Grant_Day», «Grant Year» is between Annaly Capital Management, Inc., a Maryland
corporation (the “Company”) and «Name» (the “Participant”), and governs the RSUs
granted by the Company to the Participant in accordance with and subject to the
provisions of the Annaly Capital Management, Inc. 2020 Equity Incentive Plan
(the “Plan”). A Prospectus describing the Plan has been delivered to the
Participant. The Plan itself is available upon request. All terms used in this
Agreement that are defined in the Plan have the same meaning given them in the
Plan.

1. Grant of RSUs. Effective as of «Grant_Month» «Grant_Day», «Grant_Year» (the
“Date of Grant”), the Company granted the Participant a total of «Shares» RSUs
in accordance with the Plan and subject to the terms and conditions set forth in
the Plan and this Agreement. Each RSU represents the right to receive a Share
upon settlement of the vested RSUs as set forth herein.

2. Grant of Dividend Equivalent Rights. Effective as of the Date of Grant, the
Company also granted the Participant Dividend Equivalent Rights in accordance
with the Plan and subject to the terms and conditions set forth in the Plan and
this Agreement. The Dividend Equivalent Rights entitle the Participant to be
credited with additional RSUs (the “Additional RSUs”) with respect to cash
dividends (other than extraordinary cash dividends) paid on Shares during the
period beginning on the Date of Grant and ending on the earlier of the date that
the vested RSUs and vested Additional RSUs are settled in accordance with
Section 4 of this Agreement or the date that the RSUs and Additional RSUs are
forfeited in accordance with Section 3 of this Agreement. On each date that cash
dividends (other than extraordinary cash dividends) are paid on Shares, the
Participant shall be credited with Additional RSUs as follows: The cash dividend
per Share shall be multiplied by the number of RSUs and Additional RSUs
outstanding and credited to the Participant on the dividend payment date and the
resulting product shall be divided by the Fair Market Value on the dividend
payment date. Each Additional RSU represents the right to receive a Share upon
settlement of the vested Additional RSUs as set forth herein.

3. Vesting. The Participant’s interest in the RSUs shall become vested and
nonforfeitable to the extent provided in Sections 3(a) through (g) below.

(a) Continued Service. The Participant’s interest in the RSUs shall become
vested and nonforfeitable in accordance with the following schedule, subject to
the Participant’s continuous Service (as defined below) from the Date of Grant
through the applicable vesting date:

(i) on the first anniversary of the Date of Grant, the number of RSUs that most
nearly equals (but does not exceed) one-third of the RSUs granted to the
Participant shall become vested and nonforfeitable;



--------------------------------------------------------------------------------

(ii) on the second anniversary of the Date of Grant, the number of RSUs that
most nearly equals (but does not exceed) one-third of the RSUs granted to the
Participant shall become vested and nonforfeitable; and

(iii) on the third anniversary of the Date of Grant, the remaining number of
RSUs shall become vested and nonforfeitable.

For purposes of this Agreement, “Service” means service to the Company or an
Affiliate as an employee, Non-Employee Director, or other bona fide service
provider (whether as a consultant, advisor or otherwise). The Participant’s
change in position or duties shall not result in interrupted or terminated
Service, so long as the Participant continues to be an employee, Non-Employee
Director, or other bona fide service provider to the Company or an Affiliate.

(b) Change in Control. The Participant’s interest in all of the RSUs granted to
the Participant (if not sooner vested) shall become vested and nonforfeitable in
connection with a Change in Control in accordance with the provisions of
Section 10(b) of the Plan, subject to the requirements of Section 21 of the Plan
(regarding potential adjustments as a result of Section 280G and related
provisions of the Code). For any Participant who is not a Non-Employee Director,
for purposes of Section 10(b)(ii) of the Plan (regarding vesting of the RSUs
during the two-year period following a Change in Control if the RSUs are
assumed, converted or replaced in the transaction), the following terms have the
following meanings:

(i) “Cause” shall be as defined in any employment agreement, offer letter, or
similar agreement between the Participant and the Company or an Affiliate, and
if there is no such agreement or definition, “Cause” shall mean that the
Participant is found by the Company to have (i) committed an act of fraud or
dishonesty in the course of the Service; (ii) been convicted of (or plead no
contest with respect to) a crime constituting a felony or a crime of comparable
magnitude under applicable law (as determined by the Company in its sole
discretion); (iii) failed to perform the Participant’s job duties where such
failure is materially injurious to the Company and its Affiliates, or to the
business interests or reputation of the Company and its Affiliates;
(iv) materially breached any written policy applicable to the Participant’s
Service including, but not limited to, the Company’s Code of Business Conduct
and Ethics; or (v) materially breached any Service-related covenants under any
agreement with the Company or an Affiliate; provided, however, that with respect
to any breach or failure that is curable by the Participant, as determined by
the Company in good faith, the Company has provided the Participant written
notice of the material breach or failure and the Participant has not cured such
breach or failure, as determined by the Company in good faith, within fifteen
(15) days following the date the Company provides such notice.

(ii) “Good Reason” shall be as defined in any employment agreement, offer
letter, or similar agreement between the Participant and the Company or an
Affiliate, and if there is no such applicable definition, termination of Service
for Good Reason shall not be applicable to the Participant under
Section 10(b)(ii) of the Plan.

 

2



--------------------------------------------------------------------------------

(c) Death or Disability. The Participant’s interest in all of the RSUs granted
to the Participant (if not sooner vested) shall become vested and nonforfeitable
on the date that the Participant’s Service terminates if (i) the Service
terminates on account of the Participant’s death or because the Participant has
a total and permanent disability within the meaning of Section 22(e)(3) of the
Code and (ii) the Participant remains in Service from the Date of Grant until
the date the Service ends on account of the Participant’s death or total and
permanent disability. The Participant’s beneficiary shall receive payment with
respect to the RSUs (and any Additional RSUs) in the event of the Participant’s
death. The beneficiary shall be the Participant’s surviving spouse, if any, and
if no surviving spouse, then the Participant’s estate, provided that the
Company, in its discretion, may permit the Participant to designate a
beneficiary in accordance with such written procedures as the Company may
establish.

(d) Vesting Required by Employment Agreement. Notwithstanding any provision
herein to the contrary, if the Participant terminates Service under conditions
that would provide full or partial vesting of the Award in accordance with a
written employment agreement, offer letter, or similar agreement between the
Company and the Participant, then the Participant’s interest in the RSUs shall
become vested and nonforfeitable to the extent provided by such written
agreement. Any such vesting shall be subject to the terms and conditions of the
applicable written agreement, including any requirement that the Participant
provide the Company with a release of claims.

(e) Involuntary Termination without Cause. Notwithstanding any provision herein
to the contrary, if the Participant’s Service is terminated by the Company for
any reason other than Cause (as defined in Section 3(b)(i) above) and other than
as set forth in Sections 3(c) and (d) above, then subject to the conditions of
this Section 3(e), the RSUs shall continue to become earned, vested and settled
in accordance with the schedule set forth in Section 3(a) above. In order to
continue to earn and become vested in the RSUs, the Participant must (i) sign
and not revoke a release of claims in such form as required by the Company no
later than 60 days after such termination of Service, and (ii) comply with any
post-employment covenants applicable to the Participant under any written
agreement with the Company. For the avoidance of doubt, if Section 3(d) applies
to the Participant, this Section 3(e) shall not apply.

(f) Additional RSUs. The Participant’s interest in the Additional RSUs shall
become vested and nonforfeitable on the date, and to the extent that, the
underlying RSUs in respect of which the Additional RSUs were credited, become
vested and nonforfeitable.

(g) Cancellation/Forfeiture in All Other Cases. Except as provided in this
Section 3, any RSUs and Additional RSUs that are not vested and nonforfeitable
on or before the date that the Participant terminates Service (including
voluntary termination for any reason or involuntary termination for Cause) shall
be canceled and forfeited on the date that Service terminates and all of the
Participant’s rights to such RSUs and Additional RSUs shall immediately
terminate without any payment of consideration by the Company.

 

3



--------------------------------------------------------------------------------

4. Settlement. Except as provided in Section 5, RSUs and Additional RSUs that
become vested and nonforfeitable shall be settled by the issuance of an equal
number of Shares. A fractional Share will not be issued but will instead be
disregarded. The issuance shall be made no later than thirty days after the date
of vesting; provided that any RSUs and Additional RSUs outstanding on the date
of a Change in Control that become vested as a result of the closing of the
Change in Control shall be settled on the date of the Change in Control. If the
RSUs or Additional RSUs are deferred compensation that is subject to the
requirements of Section 409A of the Code, the timing of payment shall be subject
to the requirements of Section 18 of the Plan. Upon any vesting of RSUs and
Additional RSUs, the Committee reserves the right to issue to the Participant,
in full satisfaction of the delivery of Shares, a single cash payment equal to
the Fair Market Value of Shares on the day preceding the date of payment or a
combination of Shares and cash payment based on the Fair Market Value on the day
preceding the date of payment. References in this Agreement to Shares issuable
in connection with the RSUs and Additional RSUs will include the potential
issuance of its cash equivalent pursuant to such right.

5. Responsibility for Taxes.

(a) General. Regardless of any action the Company takes with respect to any or
all income tax, payroll tax or other tax-related withholding (“Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items owed by the Participant is and remains the Participant’s
responsibility and that the Company or an Affiliate that the Participant
provides Services to (the “Employer”) (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including the grant or vesting of the RSUs and
Additional RSUs or the subsequent sale of any Shares acquired upon vesting; and
(ii) does not commit to structure the terms of the grant or any aspect of the
Award to reduce or eliminate the Participant’s liability for Tax-Related Items.

(b) Withholding. Prior to vesting of any RSUs and Additional RSUs, the
Participant shall pay or make adequate arrangements satisfactory to the Company
to satisfy all withholding obligations of the Company or Employer. In this
regard, the Participant authorizes the Company and/or Employer to withhold all
applicable Tax-Related Items legally payable by the Participant from the
Participant’s wages or other cash compensation paid to the Participant by the
Company or Employer or from proceeds of the sale of any Shares. Alternatively,
or in addition, to the extent permissible under applicable law, the Company or
Employer may (i) sell or arrange for the sale of any Shares that the Participant
acquires to meet the withholding obligation for Tax-Related Items, and/or
(ii) retain a number of the RSUs and Additional RSUs otherwise payable, provided
that the Company only retains a number of RSUs and Additional RSUs necessary to
satisfy no more than the required withholding amount (not to exceed maximum
statutory rates). Finally, the Participant shall pay to the Company and/or
Employer any amount of Tax-Related Items that the Company may be required to
withhold as a result of the Participant’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to
deliver any Shares or make any payment with respect to any earned and vested
RSUs and Additional RSUs if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items as described
in this Section 5.

 

4



--------------------------------------------------------------------------------

6. Transferability; Unfunded Arrangement. Until such time as the RSUs and
Additional RSUs become earned and vested in accordance with this Agreement, the
RSUs and Additional RSUs, and any rights relating thereto, may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant, other than in connection with the Participant’s death. Any attempt
to assign, alienate, pledge, attach, sell or otherwise transfer or encumber the
RSUs and Additional RSUs or the rights relating thereto shall be wholly
ineffective and, if any such attempt is made, the RSUs and Additional RSUs will
be forfeited by the Participant and all of the Participant’s rights to such RSUs
and Additional RSUs shall immediately terminate without any payment of
consideration by the Company. RSUs and Additional RSUs constitute an unfunded
and unsecured obligation of the Company.

7. Shareholder Rights. The Participant shall not have any rights as a
shareholder of the Company with respect to the RSUs and Additional RSUs until,
and then to the extent that, Shares are issued in settlement of the RSUs and
Additional RSUs. Upon the issuance of Shares in settlement of the RSUs and
Additional RSUs, the Participant shall have all the rights of a shareholder of
the Company with respect to those Shares, including the right to vote the Shares
and to receive all dividends on the Shares.

8. No Right to Continued Service. This Agreement and the grant of the RSUs and
Dividend Equivalent Rights does not give the Participant any rights with respect
to continued Service. This Agreement and the grant of the RSUs and Dividend
Equivalent Rights shall not interfere with the right of the Company, the Manager
or an Affiliate to terminate the Participant’s Service.

9. Governing Law; Venue. This Agreement shall be governed by the laws of the
State of Maryland except to the extent that Maryland law would require the
application of the laws of another state. Any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Award or this
Agreement shall be litigated solely and exclusively in the state or federal
courts located in the City of New York, New York unless otherwise required by
applicable law, and the parties agree that such courts are convenient forums.
Each party hereby submits to the personal jurisdiction of such courts for
purposes of any such actions or proceedings.

10. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern. All references herein to the Plan shall mean the Plan as in effect
on the Date of Grant.

11. Participant Bound by Plan. The Participant hereby acknowledges that a copy
of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.

12. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.

13. Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original document and all counterparts shall
constitute a single document.

 

5



--------------------------------------------------------------------------------

14. Further Assurances. The Participant agrees, upon demand of the Company, to
do all acts and execute, deliver and perform all additional documents,
instruments and agreements which may be reasonably required by the Company to
implement the provisions and purposes of this Agreement and the Plan.

15. Recovery of Compensation. In accordance with Section 20 of the Plan, the
Award is subject to the requirements of (i) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder,
(ii) any policies adopted by the Company to implement such requirements, and
(iii) the Company’s Policy on Recovery (Clawback) of Incentive Compensation from
Executives, as in effect from time to time, all to the extent determined by the
Committee to be applicable to the Participant.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.

 

 

 

«Name»

 

ANNALY CAPITAL MANAGEMENT, INC. By:   «Signature_Name» Title:  
«Signature_Title»

 

7